Citation Nr: 0102020	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-46 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to September 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a November 1997 statement, the veteran reported that his 
service-connected right ankle disability was affecting his 
right knee.  The Board construes this statement as a claim 
for secondary service connection for a right knee disability.  
In addition, in a January 2001 statement, the veteran's 
representative argued that the veteran was entitled to a 
separate and compensable evaluation for his headaches and an 
increased evaluation for the veteran's scarring of the 
forehead.  These matters are referred to the RO for the 
appropriate action.  


REMAND

In October 2000, the RO denied entitlement to a total rating 
based on unemployability due to service-connected disability 
(TDIU).  In a January 2001 statement, the veteran's 
representative addressed this issue.  This constitutes a 
Notice of Disagreement as to this issue.  38 C.F.R. §§ 
20.200, 20.201 (2000). The RO did not provide the veteran a 
Statement of the Case on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999); 38 C.F.R. § 19.26 (1999).  

Statements from the veteran are to the effect that he has 
right ankle pain that produces functional and industrial 
impairment.  He has repeatedly stated that his right ankle 
pain interferes with his employment and that he has trouble 
walking or doing anything on his ankle.  VA has the duty to 
provide the veteran with an examination to obtain sufficient 
clinical findings to determine the severity of the claimed 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 .  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature, extent, and severity of the 
right ankle disability.  The examiner 
should express opinions as to the 
severity of this disability, including 
any functional impairment caused by pain 
or weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the joint.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support any opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The examiner should comment on the 
employability of the veteran.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed in conjunction with the 
examination.  

2.  The veteran must be informed of the 
potential consequences of his failure to 
appear for the scheduled examination, and 
a copy of this notice must be included in 
the claims file.  

3.  After the above development has been 
completed and the RO ensures that all 
development is in full compliance with 
the directives of this remand (See 38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998)), the RO 
should then review the claim for an 
increased evaluation for the right ankle 
disability.  The evaluation of any 
disability should reflect consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, noted above.  The 
RO should also consider if a separate 
rating is warranted for right ankle 
arthritis and whether consideration of an 
extraschedular evaluation is warranted.  

If action remains adverse to the veteran, or if a timely 
Notice of disagreement is submitted as to any other issue, an 
appropriate supplemental statement of the case should be sent 
to the veteran and his representative.  In addition, a 
statement of the case should be forwarded to the veteran 
which addresses the TDIU claim.  He should be advised that a 
substantive appeal must be submitted with regard to this 
issue in order to have that matter reviewed on appeal.  38 
C.F.R. § 20.302(c) (2000).  The veteran should be provided 
with the opportunity to respond to the supplemental statement 
of the case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




